UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7793



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LARRY J. BUDD,

                                              Defendant - Appellant.



                              No. 02-7813



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LARRY J. BUDD,

                                              Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CR-
73-598-M, CR-73-644-M, CA-02-1948-DKC, CA-02-1949-DKC)


Submitted:   March 20, 2003                 Decided:   March 25, 2003
Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Larry J. Budd, Appellant Pro Se. Daphene Rose McFerren, OFFICE OF
THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

      In these consolidated appeals, Larry J. Budd seeks to appeal

the district court’s orders denying relief on his motions filed

under 28 U.S.C. § 2255 (2000).       An appeal may not be taken from the

final order in a habeas corpus proceeding unless a circuit justice

or   judge    issues    a   certificate   of   appealability.   28   U.S.C.

§ 2253(c)(1) (2000).        When, as here, a district court dismisses a

§ 2255 motion solely on procedural grounds, a certificate of

appealability will not issue unless the movant can demonstrate both

“(1) ‘that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)), cert. denied, 534 U.S. 941

(2001).      We have independently reviewed the record and conclude

that Budd has not made the requisite showing.            See Miller-El v.

Cockrell,        U.S.        , 2003 WL 431659, *10 (U.S. Feb. 25, 2003)

(No. 01-7662).     We deny a certificate of appealability and dismiss

the appeals.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                DISMISSED


                                      3